 Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 1 of 15 PageID 1




                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

IOU CENTRAL, INC.
d/b/a IOU FINANCIAL, INC

      Plaintiff,                               CASE NO.: 6:21-cv-1475
vs.

FINES ENTERPRISES, INC., A/K/A
TENDER TOUCH HEALTH CARE;
LEONIDES GABRIEL FINES
INDIVIDUALLY AND AS TRUSTEE/SETTLOR
OF THE G2G REVOCABLE TRUST;
ANDREA EMMA FINES
INDIVIDUALLY AND AS TRUSTEE/SETTLOR
OF THE G2G REVOCABLE TRUST;
KRISTIN ANN FINES;
VICTORY HEALTH CARE, LLC;
AAAF MANAGEMENT, LLC;
AAAF FINEST MANAGEMENT, LLC

      Defendants.
__________________________________/

                                   COMPLAINT

      Plaintiff IOU sues the Defendants as follows:

      1.     Plaintiff is incorporated in Delaware, whose principal place of business

located in Georgia, which is a citizen of both states per 28 U.S.C. § 1332

      2.     Defendant Fines Enterprises [Business], a dissolved healthcare business,

is incorporated in Florida, the location of its principal place of business, which is a

citizen of Florida per § 1332.



                                           1
 Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 2 of 15 PageID 2




       3.     Defendants Leonidas Fines and Andrea Fines, [Debtor[s], individually

and as trustees and settlors of the G2G Revocable Trust, are domiciled in and

citizens of Florida per § 1332, as is Defendant Kristin Fines [KAF].

       4.     Debtor[s] and/or Defendant KAF are the sole members of Defendant

Victory Health Care [VHC] of AAAF Management [AAAF] and AAAF Finest

Management [AAAFF] [LLC Defendants]. The term “Defendants” only incudes

Business, Debtor[s} and KAF unless otherwise stated.

       5.     Debtors are officers, owners or other agents of Business and the LLC

Defendants, with authority to act on behalf of them, such as the transactions at issue.

       6.     Per § 1332, jurisdiction exists in this case based upon diversity of

citizenship between the parties and the amount in controversy exceeds $76,000.00,

such as relief in law or equity. Per § 1367, jurisdiction exists over all claims.

       7.     This litigation concerns debt, property and relief valued in excess of

$76,000.00, including damages and fees recoverable by contract and statute.

       8.     Under 28 U.S.C. § 1391 and § 89, venue is proper as a substantial part of

the events or omissions giving rise to the claims occurred here or Defendants consented

to this venue and personal jurisdiction to which they are subject.

       9.     The Loan documents at issue are governed by Georgia law and provide

that they may be enforced here where the loan collateral is located.




                                             2
 Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 3 of 15 PageID 3




      10.    Business and Debtor[s] applied for a commercial loan [Loan] at

Plaintiff’s Georgia office, represented in the application process that Debtor[s] could

bind the Business, they had the ability and intent to comply with the Loan; whose

application information was truthful; upon Plaintiff materially relied, of which KAF

assumed, adopted and ratified.

      11.    On or about 4/25/15 [Closing] Business, through Debtor[s], executed

and delivered a Note to Plaintiff, for a gross loan amount/principal sum of

$107,000.00, at its office, in exchange for its Funds, with a loan guaranty fee,

confirming all information in the loan application process [Note ¶ 1-5].

      12.    The Note is breached and in default if (i) its amounts are not received

when due; (ii) Business breaches its warranties, representations, covenants, terms or

conditions (iii) default under any guaranty or instrument, to enhance the Loan’s

underwriting; a bankruptcy, insolvency or receivership proceeding is commenced by

or as to Business and not dismissed within 30 days (iv) Business ceases to exist (v)

Business obtains another loan without written permission [Note ¶ 6].

      13.    The Note is the unconditional legal obligation of Business to satisfy the

Loan, with all others who become liable for it, such as Debtor[s] and KAF, who

waived any defenses to it, aside from payment, which states:

      Borrower and all others [emphasis added] who become liable for the payment of
      all or any part of the amounts due under this Note do hereby severally waive:
      (i) presentment and demand for payment; (ii) notice of dishonor, protest and
      notice of protest and non-payment and all other notices of any kind, except for


                                          3
 Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 4 of 15 PageID 4




      notices expressly provided for in this Note; and (iii) any defense of the statute
      of limitations in any action or proceeding brought for the collection of the
      amounts due under this Note. [Note ¶13]

      Borrower is and shall be obligated to pay principal, interest and any other
      amounts which shall become payable hereunder absolutely and
      unconditionally and without any abatement, postponement, diminution or
      deduction and without any reduction for counterclaim or setoff. [Note ¶14]

      14.    The Note is governed by Georgia law and subject to jurisdiction and

venue in any action arising from or relating to it [Note ¶¶ 20, 23, 24] which Business

and Debtor[s] assumed, adopted and ratified as did KAF.

      15.    The property and assets of Business, plus other parties bound by the

Note, are encumbered as collateral for the Loan under a Security Agreement in the

Note, which Defendants assumed, adopted and ratified, which provides as follows:

      As security for the due and punctual payment of all amounts due or to
      become due and the performance of all obligations of Borrower from
      time to time under this Note and all extensions, renewals and
      amendments of any of the foregoing Borrower hereby pledges, transfers,
      assigns, conveys and grants a security interest to a continuing lien upon
      and security interest in and to all of Borrower’s now owned or hereafter
      acquired, created or arising property including any right, title or interest
      in or to property of any kind whatsoever, whether real, personal or
      mixed, and whether tangible or intangible, and in each case regardless
      of where such Property may be located and whether such Property may
      be in the possession of Borrower, Lender or a third party and shall
      include any right, title or interest in or to property of any kind
      whatsoever, whether real, personal or mixed, and whether tangible or
      intangible and (1) any and all amounts owing to Borrower now or in the
      future from any merchant processor(s) processing charges made by
      customers of Borrower via credit card or debit card transactions: and (2)
      all other tangible and intangible personal property, including, but not
      limited to: (a) inventory, (b) equipment, (c) investment property,
      including certificated and uncertificated securities, securities accounts,


                                           4
 Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 5 of 15 PageID 5




      security entitlements, commodity contracts and commodity accounts,
      (d) instruments, including promissory notes, (e) chattel paper, including
      tangible chattel paper and electronic chattel paper, (f) documents, (g)
      letter of credit rights, (h) accounts, including health care insurance
      receivables, (i) deposit accounts, (j) general intangibles, including
      payment intangibles and software, and (k) as-extracted collateral as
      such terms may from time to time be defined in the Uniform
      Commercial Code. The collateral includes all accessions, attachments,
      accessories, parts, supplies and replacements for the collateral, all
      products, proceeds and collections thereof and all records and data
      relation thereto [Note ¶ 21].

      16.    The Note and Security Agreement are enforceable by remedies such as

but not limited to repossession, replevin, judicial foreclosure or prejudgment or

provisional remedies relating to any collateral, security or property interests of the

Defendants for debt owed under the Loan [Note ¶ 25].

      17.    At the Closing, Debtor[s] executed and delivered Guarantees of the

Note and Security Agreement to Plaintiff’s Georgia office.

      18.    The Guarantees are breached and in default based on a breach of and

default on their terms or any breach of and default on the Note [Guarantees p. 1].

      19.    The Guarantees are the unconditional legal obligations of Debtor[s] to

satisfy the Loan, with all others who become liable for it per the Note, plus the

estates, executors, administrators, heirs, successors and assigns of the Debtor[s], who

waived any defenses to the Loan aside from payment, which state as follows:

      In consideration of the loan made by Lender to Borrower, Guarantor
      hereby absolutely and unconditionally guarantees both payment of, and
      collection of, the Guaranteed Debt when due under the terms of the
      Note. Guarantor will pay the Guaranteed Debt in full, without setoff or


                                          5
 Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 6 of 15 PageID 6




      counterclaim upon Lender’s demand. This Guaranty shall not be
      affected by the genuineness, validity, regularity or enforceability of the
      Note, or by circumstances relating to the Note that might otherwise
      constitute a defense to this Guaranty. Guarantor acknowledges that
      there may be more than one Guarantor of the Guaranteed Debt and
      agrees that, in such circumstances, each Guarantor shall be joint and
      severally liable for the Guaranteed Debt. [Guaranty ¶ 2].

      This Guaranty is a continuing and irrevocable guaranty of the
      Guaranteed Debt and shall remain in full force and effect until the
      Guaranteed Debt, and any other amounts payable under this Guaranty,
      are paid in full. This Guaranty shall continue to be effective, or be
      reinstated, as if such payment had not been made, if at any time any
      payment of any portion of the Guaranteed Debt is rescinded or must be
      restored or returned by Lender to Borrower upon the insolvency or
      bankruptcy of the Borrower or otherwise This Guaranty shall: (i) bind
      Guarantor and Guarantor’s executors, administrators, successors and
      assigns, [emphasis added] provided that Guarantor may not assign rights
      or obligations under this Guaranty without Lender’s prior written
      consent; and (ii) inure to the benefit of Lender and its successors and
      assign [Guaranty ¶ 3].

      20.   The Guarantees are governed by Georgia law and subject to jurisdiction

and venue in any action arising from or relating to it [Guaranty ¶¶ 8 11] which all

Defendants assumed, adopted and ratified.

      21.   The property and assets of Debtor[s], plus other parties bound by the

Guarantees, are encumbered as collateral for the Loan under the Security Agreement

and Guarantees or are otherwise required which Defendants ratified.

      22.   Plaintiff may enforce the Note and Security Agreement against the

Debtor[s], using the same methods and remedies as those in the Note such as the

Security Agreement [Guaranty ¶ 13, 19].



                                          6
 Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 7 of 15 PageID 7




      23.    At the Closing, Debtor[s] executed a Debit Agreement with Business to

Plaintiff, authorizing Loan payments from their account into Plaintiff’s account,

certifying its purpose and their account, which they assumed, ratified and adopted.

      24.    At the Closing, Defendants received the Loan Funds by wire transfer

into their account from Plaintiff’s account, to which they consented and ratified.

      25.    Defendants assumed, ratified and adopted the Note, Guaranty, Security

and Debit Agreements [Instruments] who are liable for the Loan.

      26.    The Instruments are a security interest in and encumber the property

and assets of Defendants, such as but not limited to the below ones:

      (a)    8017 Chianti Drive, Orlando FL 32839, Parcel Id 342328053000120,

owed by the Debtor Defendants since the Closing, per a Deed, recorded at Orange

Book 4777, Page 1466 mentioned in the Guaranty(s).

      (b)    8334 Crosswicks Drive, Orlando FL, Parcel Id 22-2328-6200-00-080

owned by Debtor Andrea Fines at the Closing per a Deed recorded at Orange Book

10301, Page 3228, titled to the Trust, subject to the Instruments, per its Certification

signed by Debtor(s), recorded 5/27/20 Instrument No. 20200297422 and their

quitclaim deed to the Trust, recorded 6/12/20, Inst. No 20200328005

      (c)    The Instruments encumber the interests of Debtors and KAF in

Defendants VHC, AAAF and AAAFF, other healthcare businesses reinstated or




                                           7
 Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 8 of 15 PageID 8




formed by them after the Loan [LLC Defendants] into which they transferred

property and assets of Business.

      (d)    The LLC Defendants were formed by Debtor[s] and KAF after the

Closing, apparently per undisclosed legal issues of Business and Debtor[s]. These

LLC Defendants “became liable” for the Loan, are “successors and assigns” of

Defendants and are otherwise subject to the Instruments per their terms.

      (e)    The LLC Defendants are closely related to Business, Debtor[s], and

KAF which should have foreseen they would be bound by the Instruments, given

their terms, whose rights are derivative of the other Defendants.

      (f)    The above and other properties and assets of Defendants are not subject

to a homestead or other protection or exemption, which were waived by the

Instruments or the misconduct of Defendants, were purchased, improved or

maintained with the Funds, or which are otherwise invalid.

      (g)    Any property and assets secured by other loans of Defendants, satisfied

by and into which the Loan is subrogated, such as Fifth Third’s secured note dated

2/10/11, for $1,000,000.00 guaranteed by Debtor(s), Business and VHC, recorded at

Orange Inst. No. 20110075351 and a secured loan dated 2/28/14, for $850,000.00,

guaranteed by Debtor(s), Business and VHC, recorded at Orange Inst. No.

20110075351, satisfied by IOU at the Closing as admitted by Debtor(s) to IOU.




                                          8
 Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 9 of 15 PageID 9




      (h)    The properties and assets of Defendants are subject to any UUC-1 or

other notice as to the Loan and Instruments by Plaintiff and to jurisdiction here.

      27.    The Instruments, when read together, are the commercial Loan, that

“absolutely and unconditionally” promises its “payment and collection” [Note ¶ 2,

14, Guarantees ¶ 1-3]. Defendants and others “are or will become liable for its

amounts due” include their “estate, executors, administrators, heirs, successors and

assigns” such as KAF and the LLC Defendants [Note ¶ 13, Guarantees ¶ 3]. It bars

all defenses except payment [Note ¶ 13, Guarantees ¶ 2]. It provides for payment of

interest, costs, other charges and attorney’s fees for its enforcement [Note ¶ 2, 5 8, 10,

Guarantees ¶¶ 1, 7]. It is enforceable by remedies that Plaintiff may simultaneously

pursue including on the debt and Security Agreement [Note ¶¶ 21, 25, Guarantees ¶¶

1, 19]. It was ratified by Defendants per their acceptance of the Funds.

      28.    Defendants breached and defaulted upon the Instruments, such as but

not limited to their misrepresentations when obtaining the Loan, omitting to mention

they signed over the management of Business to a third party prior to the Closing,

resulting in a suit, M.D. Fla. Case No. 6:16-cv-01244, omitting to mention their

default on the Fifth Loans, resulting in suits against them just after the Closing,

failing to make payments, obtaining unapproved loans, dissipating their property and

assets including those of Business which was dissolved, which they did not cure even

after repeated demands by Plaintiff, who are liable for the Loan and their



                                            9
Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 10 of 15 PageID 10




misconduct, who omitted to mention Business was undercapitalized, could not

satisfy its debts and was used to fund the LLC Defendants. They sought to hinder,

delay or defraud enforcement of the Loan. Leonides Fines bankrupted 3 times in bad

faith from 2018-2019, again to hinder, delay or defraud enforcement of the Loan, per

an order in MD Fla Case No. 6:19-bk-00537-CCJ barring his bankruptcy until 2021.

      29.    Plaintiff owns and holds the defaulted Instruments, which has standing

to enforce them, whose principal balance and value exceeds $76,000.00, with

attorney’s fees, pre-judgment interest and other charges as provided by law and their

terms [Note ¶ 2, 5, 8, 10, Guarantees ¶ 1, 7].

      30.    Plaintiff reasonably relied upon the representations of Defendants and

paid the Funds to them, which closed the Loan with them as a result.

      31.    Defendants accepted and retained the Funds, who are fraudulently,

wrongfully or unjustly enriched with them at Plaintiff’s expense, by retaining their

property, assets and the Funds.

      32.    Defendants are indebted to Plaintiff for the Funds, of which their

property and assets are secured as collateral per the Instruments.

      33.    All conditions precedent to occurred, were fulfilled, waived or their

occurrence or fulfillment were unnecessary or futile.

      34.    Defendants induced Plaintiff to confer the Funds on them under the

Loan, which they did not intend to satisfy but did not disclose prior to the Closing.



                                           10
Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 11 of 15 PageID 11




         COUNT I: ENFORCEMENT OF SECURED INSTRUMENTS
           AND RELATED RELIEF AS TO ALL DEFENDANTS
                   [INCLUDING LLC DEFENDANTS]

      35.    ¶¶ 1-34 are incorporated.

      36.    The Instruments are intended to bind the recipients and beneficiaries of

the Funds, such as the Defendants, which they assumed, adopted and ratified.

      37.    The Instruments are secured by all property and assets of Defendants by

their terms and or due to their conduct, which they assumed, adopted and ratified,

which include the interests of the Debtor[s] and KAF in the LLC Defendants.

      38.    Defendants breached the Instruments requiring their enforcement as to

their property and assets per these terms or per their conduct.

      39.    Defendants accepted the Funds, which they wrongfully retain, who are

otherwise unjustly enriched by retaining them with their property and assets.

      40.    Defendants cannot enjoy any beneficial interest in their property and

assets without violating equitable principles, due to their misconduct.

      41.    The Instruments are enforceable against the property and assets of the

Defendants, such as the LLC Defendants, as a secured debt, for which there is no

adequate legal remedy, requiring equitable relief, which will not prejudice anyone.

      42.    Per 28 U.S.C. §§ 2001, 2201 and applicable law, Plaintiff requests the

Court declare and establish that all Defendants are liable for the Instruments, which

are a secured interest in their property and assets, judicially foreclose its secured lien



                                           11
Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 12 of 15 PageID 12




interest in all property, and assets of Defendants, such as the above properties, their

fixtures, appurtenances, rents, contents and insurance for the principal sum of its

Note and Guarantees, interest, charges, expenses, costs and fees, taxes and

abstracting, in which all other claims and interests are inferior, subordinate, barred,

foreclosed, quieted to all right, title, interest and equity of redemption, subject to

prior liens, issuing a post-sale writ of possession and of ejectment for Plaintiff or any

purchaser, without waiver of its other remedies, relating back to their execution,

granting all just relief, such as its other relief pled.

                  COUNT II: BREACH OF INSTRUMENTS AND
                   RELATED RELIEF AS TO DEFENDANTS

       43.    ¶¶ 1-34 are incorporated.

       44.    Debtors, Business and KAF consented to and ratified the Instruments

by accepting the Funds, for which they are liable as co-guarantors and obligors.

       45.    Defendants breached the Instruments, failed to make payments and did

not otherwise comply with their terms, which are now in default and due.

       46.    Plaintiff accelerated the principal balance of its defaulted Instruments of

which Defendants were given notice or notice was not required or is futile and the

Instruments provide for payment of Plaintiff’s attorney’s fees and costs.




                                              12
Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 13 of 15 PageID 13




       47.    Per O.C.G.A. § 13-1-11, Defendants are notified unless all principal,

interest and other charges due under the Instruments are paid within 10 days of

service of this Complaint, then Plaintiff can enforce and invoke the fees provisions of

the Instruments and they will be indebted for Plaintiff’s fees and costs.

       48.    Per O.C.G.A. § 7-4-16, Plaintiff is entitled to prejudgment interest with

any charges as provided by the Instruments and as provided by law.

       49.    Plaintiff demands judgment for its damages on the Instruments against

Defendants for a principal balance of at least $76,000.00, plus fees, interest, costs and

its other charges, plus all just relief such as its other remedies.

                      COUNT III: UNJUST ENRICHMENT AND
                     RELATED RELIEF AS TO ALL DEFENDANTS

       50.    ¶¶ 1-34 are incorporated.

       51.    Defendants induced and encouraged Plaintiff to confer the Funds upon

them through Debtor[s], of which they assumed, adopted and ratified.

       52.    Plaintiff provided the Funds to the Defendants, expecting their

repayment, of which they appreciated, consented, benefitted and ratified.

       53.    Defendants retained the Funds which should be repaid, who are

otherwise unjustly enriched by them at Plaintiff’s expense.

       54.    Per O.C.G.A. § 7-4-16, Plaintiff is entitled to prejudgment interest and

other costs and charges as provided by law.




                                             13
Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 14 of 15 PageID 14




      55.     Per O.C.G.A. § 9-2-7 and applicable law, Plaintiff demands judgment

as to Defendants for the Funds, costs and all just relief, such as an equitable lien,

equitable mortgage or constructive trust on the property and assets of Defendants.

            COUNT VI: ATTORNEY’S FEES AND RELATED RELIEF
                        AS TO ALL DEFENDANTS

      56.     ¶¶ 1-34 are incorporated.

      57.     Defendants acted in bad faith by their misconduct, refusing to resolve

these matters, requiring Plaintiff to bring the action and incur costs and fees.

      58.     Defendants were stubbornly litigious as there was no dispute of their

liability at which caused Plaintiff the unnecessary trouble/expense to bring suit.

      59.     Per O.C.G.A. § 7-4-16, Plaintiff is entitled to prejudgment interest

plus any charges provided by the terms of the Instruments.

      60.     Per O.C.G.A. §13-6-11 and applicable law, Plaintiff demands judgment

against Defendants for its fees, costs and just relief, including its other remedies, if

these are not otherwise granted.

      61.     Defendants are not minor(s) or adjudged incompetent; were not in the

military for the last 30 days and not subject to protection per 50 U.S.C. § 3901.




                                           14
Case 6:21-cv-01475-RBD-EJK Document 1 Filed 09/07/21 Page 15 of 15 PageID 15




           Respectfully submitted this 1st day of September 2021.

                 By:    /s/Paul G. Wersant
                        Paul G. Wersant
                        Florida Bar No. 48815
                        3245 Peachtree Parkway, Suite D-245
                        Suwanee, Georgia 30024
                        Telephone: (678) 894-5876
                        Email: pwersant@gmail.com
                        Attorney for Plaintiff IOU
                        File No. 26668




                                       15
